

115 HR 6353 IH: To amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the United States Government from accessing and using information of United States persons collected under section 702 of such Act without a warrant.
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6353IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the United States Government
			 from accessing and using information of United States persons collected
			 under section 702 of such Act without a warrant.
	
		1.Prohibition on accessing and using information of United States persons without warrant
 (a)Warrant requiredSection 702(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(f)) is amended by striking paragraphs (2) and (3) and inserting the following new paragraph:
				
 (2)Warrant requiredInformation concerning a United States person acquired under subsection (a), regardless of whether such information is incidentally collected, may not be accessed unless pursuant to a warrant of a district court of the United States.
					.
 (b)Limitation on useParagraph (2) of section 706(a) of such Act (50 U.S.C. 1881e(a)(2)) is amended to read as follows:  (2)United States personsAny information concerning a United States person acquired under section 702 shall not be used in evidence against that United States person under paragraph (1) in any criminal proceeding unless pursuant to a warrant of a district court of the United States..
			